


Exhibit 10.3
2011-2013 Bonus Plan Long-Term Commercial Award
US - Form
Cheniere Energy, Inc.
LONG-TERM COMMERCIAL CASH AWARD


1.CASH AWARD. Cheniere Energy, Inc., a Delaware corporation (the “Company”)
hereby awards ______________________ (“Participant”) a cash bonus in the amount
of $___________ as a Long-Term Commercial Cash Award (the “Award”) pursuant to
and as described in the Long-Term Commercial Bonus Pool portion of the Cheniere
Energy, Inc. 2011-2013 Bonus Plan (the “Bonus Plan”), effective as of
_____________, 2012 (the “Award Date”). The Award is subject to the terms and
conditions of the Bonus Plan and this Award document; provided, however, that in
the event of a conflict between any provision of the Bonus Plan and this Award
document, the provisions of this Award document shall control. The Award is not
vested as of the Award Date, but may become vested and payable as provided
herein.
 
2.DEFINITIONS. As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below.


(a)“Cause” means termination of employment with the Company or an Affiliate by
the Company or such Affiliate under any of the following circumstances:


(i)the willful commission by Participant of a crime or other act of misconduct
that causes or is likely to cause substantial economic damage to the Company or
an Affiliate or substantial injury to the business reputation of the Company or
Affiliate;


(ii)the commission by Participant of an act of fraud in the performance of
Participant's duties on behalf of the Company or an Affiliate;


(iii)the willful and material violation by Participant of the Company's Code of
Business Conduct and Ethics Policy; or


(iv) the continuing and repeated failure of Participant to perform the duties of
Participant to the Company or an Affiliate, including by reason of Participant's
habitual absenteeism.


(b)“Change of Control” means the occurrence during the term hereof of any of the
following events:


(i)any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as modified in Section 13(d) and 14(d)
of the Exchange Act) other than (A) the Company or any of its subsidiaries, (B)
any employee benefit plan of the Company or any of its subsidiaries, (C) any
Affiliate (as defined in the Cheniere Energy, Inc. 2011 Incentive Plan), (D) a
company owned, directly or indirectly, by stockholders of the Company, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the shares of voting stock of the Company then outstanding;

1

--------------------------------------------------------------------------------






(ii)the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;


(iii)individuals who, as of the Award Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Award Date whose election by the Board, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or


(iv)the consummation of a sale or disposition by the Company of all or
substantially all of the Company's assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquirer, of such assets.


(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute. Reference in the Award to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
Treasury regulations promulgated under such section.


(d)“Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person or, if such a plan does not exist at any relevant time, the permanent and
total disability of a person within the meaning of Section 22(e)(3) of the Code.
Section 22(e)(3) of the Code provides that an individual is totally and
permanently disabled if he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.


3.VESTING. Subject to Section 4 hereof, the Award shall vest, subject to the
Participant's continued employment with the Company or an Affiliate through the
applicable vesting date, in five equal installments as follows (subject to the
final sentence in this paragraph): (i) 20 percent of the Award will vest on the
day (the “Initial Vesting Date”) construction commences on the Sabine Pass
liquefaction project (the “Project”), (for these purposes construction shall be
deemed to have commenced on the date Sabine Pass Liquefaction, LLC delivers full
notice to proceed to Bechtel Oil, Gas and Chemicals, Inc. under the Engineering,
Procurement and Construction Agreement, dated November 11, 2011 by and between
Sabine Pass Liquefaction, LCC and Bechtel Oil, Gas and Chemicals, Inc.), (ii) an
additional 20 percent of the Award will vest on the first anniversary of the
Initial Vesting Date, (iii) an additional 20 percent of the Award will vest on
the second anniversary of the Initial Vesting Date, (iv) an additional 20
percent of the Award will vest on the third anniversary of the Initial Vesting
Date and (v) the remaining portion of the Award will vest on the fourth
anniversary of the Initial Vesting Date. If Participant's employment with the
Company or an Affiliate terminates for any reason, any portion of the Award not
then vested shall not vest and shall immediately be

2

--------------------------------------------------------------------------------




forfeited, except as provided otherwise in Section 4 hereof. Notwithstanding
anything herein to the contrary, in the event that full notice to proceed is not
delivered within one (1) calendar year of the Award Date, then the Award will be
forfeited back to the Company.


4.SPECIAL VESTING EVENTS. Notwithstanding the general vesting provisions of
Section 3, the Award shall immediately vest in full upon the occurrence of any
of the following events, subject to the Participant's continued employment with
the Company or an Affiliate through the applicable event: (i) the Company or an
Affiliate terminates Participant's employment without Cause, (ii) Participant
dies or incurs a Disability or (iii) a Change of Control.


5.PAYMENT OF AWARD. The portion of the Award that becomes vested pursuant to
Section 3 hereof shall be paid on the applicable annual vesting date in an
amount equal to the portion of the Award that became vested on that date (but in
no event later than two and a half months after the end of the calendar year in
which the applicable annual vesting date occurs). If the Award becomes vested
pursuant to Section 4 hereof, the Award (or portion thereof that becomes vested)
will be paid in a single sum payment on the date of the applicable vesting event
(but in no event later than two and a half months after the end of the calendar
year in which the applicable vesting event occurs), subject to Section 14
hereof.


6.PAYMENT TO REPRESENTATIVE. The Participant may appoint any individual or legal
entity in writing as his or her beneficiary to receive any amount payable under
the Award (to the extent not previously terminated or forfeited) upon the
Participant's death or becoming subject to a Disability. The Participant may
revoke his or her designation of a beneficiary at any time and appoint a new
beneficiary in writing. To be effective, the Participant must complete the
designation of a beneficiary or revocation of a beneficiary by written notice to
the Company before the date of the Participant's death or Disability. If an
amount is payable under the Award as a result of Participant's death, the amount
shall be paid to Participant's estate.


7.NONASSIGNABLE. No moneys or other property of the Company or obligation or
liability of the Company under the Award whether accrued or determined or a
determinable amount shall be subject to any claim of any creditor of
Participant, Participant's spouse, Participant's beneficiary or Participant's
representative under Section 6 above. Neither Participant nor Participant's
beneficiary nor any of Participant's representatives under Section 6 above shall
have any right to alienate, anticipate, commute, pledge or assign any right or
interest under the Award or any payment due Participant, Participant's
beneficiary or any of Participant's representatives under Section 6 under the
terms of the Award until the same has actually been paid and delivered to
Participant, Participant's beneficiary or Participant's representatives under
Section 6. Any purported assignment or delegation by the Participant in
violation of the foregoing shall be null and void ab initio and of no force and
effect. The Company may assign this Award to a person or entity that is an
Affiliate of the Company or to any successor to all or substantially all of the
business and/or assets of the Company, which assumes in writing, or by operation
of law, the obligations of the Company hereunder.

3

--------------------------------------------------------------------------------






8.PAYMENT FROM GENERAL FUNDS. Nothing contained in the Award and no action taken
pursuant to the provisions of the Award shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company and
Participant, or Participant's designee or any other person. Any funds which may
be paid at some future time under the Award shall for all purposes be a part of
the general funds of the Company and no person other than the Company shall by
virtue of the provisions of the Award have any interest in such funds. To the
extent that any person acquires a right to receive payment from the Company
under the Award, such rights shall be no greater than the rights of any
unsecured general creditor of the Company. The Award is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended.


9.INTERPRETATION. The Company, acting through the Compensation Committee of the
Board, shall have full power and authority to interpret, construe, and
administer the Award. The Company's interpretations and construction hereof, and
actions hereunder, shall be binding and conclusive on all persons for all
purposes. The Company shall not be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Award
unless attributable to the Company's own willful misconduct.


10.TAX WITHHOLDING. All payments under the terms of the Award shall be subject
to, and reduced by, the amount of all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. The Company shall have the right to take any action as may
be necessary or appropriate to satisfy any federal, state or local tax
withholding obligations.


11.GOVERNING LAW. Nothing in the Award (except as expressly provided herein) is
intended to confer any rights or remedies on any person other than the Company
and Participant (collectively, the “Parties”). The Award is to be construed in
accordance with and governed by the internal laws of the State of Delaware,
without giving effect to any choice-of-law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Parties. Should any provision of the
Award be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.


12.INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The captions
and headings used in the Award are inserted for convenience and shall not be
deemed a part of the Award granted hereunder for construction or interpretation.

4

--------------------------------------------------------------------------------






13.AMENDMENT; WAIVER. This Award constitutes the entire agreement by the
Participant and the Company with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings between the
Participant and the Company with respect to the subject matter hereof, whether
written or oral. The Award may be amended or modified only by means of a written
document or documents signed by the Company and Participant. Any provision for
the benefit of the Company contained in the Award may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.


14.SECTION 409A. The Award is intended to be written, administered, interpreted
and construed in a manner such that no payment or benefits provided under the
Award become subject to (i) the gross income inclusion set forth within Section
409A(a)(1)(A) of the Code or (ii) the interest and additional tax set forth
within Section 409A(a)(1)(B) of the Code (collectively, “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties;
provided, however, that the Company makes no commitment or guarantee to
Participant that any federal or state tax treatment will apply or be available
to any person eligible for benefits under the Award, including without
limitation, by reason of the application of Section 409A of the Code. All
payments under the Award are intended to be excluded from or to comply with the
requirements of Section 409A of the Code and the Award shall be interpreted
accordingly. To the extent that the Award is subject to Section 409A of the
Code, notwithstanding the other provisions hereof, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Participant may be eligible to receive
under the Award shall be treated as a separate and distinct payment and shall
not collectively be treated as a single payment. Notwithstanding any provision
contained in the Bonus Plan or this Award to the contrary, to the extent that
the Award is subject to Section 409A of the Code, the Award shall not be paid in
connection with the termination of the Participant's employment with the Company
or an Affiliate unless such termination of employment constitutes a “separation
from service” as such term is defined under Treasury Regulation Section
1.409A-1(h) and any successor provision thereto (“Separation from Service”).
Notwithstanding any other provision herein, if the Company determines that (i)
at the time of the Participant's Separation from Service the Participant is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code and
(ii) any payments to be provided to the Participant pursuant to the Award are or
may become subject to the additional tax under Section 409A(a)(1)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code (“409A
Taxes”) if paid at the time such payments are otherwise required under this
Award, then such payments shall be delayed until the earlier of (A) the date
that is six months after the date of the Participant's Separation from Service
or (B) the Participant's death. If the amounts delayed are payable in
installments, the delayed payments will be paid on the first day of the seventh
month following the date of the Participant's separation from service (or
earlier death). The provisions of this Section 14 shall only apply to the
minimum extent required to avoid the Participant's incurrence of any 409A Taxes.

5

--------------------------------------------------------------------------------






15.NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Award shall confer upon the
Participant any right to continued employment with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant's employment at any time.


16.OTHER BENEFITS. The Award is a special incentive payment to the Participant
and shall not be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.


17.SEVERABILITY. In the event that any provision of this Award shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award, and the
Award shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


18.COUNTERPARTS. This Award may be signed in any number of counterparts, each of
which will be an original, with the same force and effect as if the signature
thereto and hereto were upon the same instrument.


19.    RIGHT OF SET-OFF. By accepting this Grant, Participant consents to a
deduction from and set-off against any amounts owed to the Participant by the
Company or any subsidiary or affiliate from time to time (including but not
limited to amounts owed to Participant as wages, severance payments, or other
fringe benefits) to the extent of the amounts owed to the Company or any
subsidiary or affiliate by the Participant (other than if the Participant is
subject to the US taxes, from or against amounts of non-qualified deferred
compensation subject to Code Section 409A).
 
IN WITNESS WHEREOF, the Company has executed the Award as of the date first
above written.
CHENIERE ENERGY, INC.


By: _______________________________________                    


Name: ____________________________________                         


Title: _____________________________________                         


I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued employment with the Company or as
otherwise provided in the Award (not through the act of issuing the Award).


                                                    
                            
___________________________________________
Participant



6